Citation Nr: 1610931	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for partial nephrectomy of the left kidney with nephrolithiasis and hydronephrosis (service-connected kidney disorder), currently rated as 30 percent disabling prior to November 3, 2009 and 60 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969 and from July 1971 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge in January 2010 and a transcript of this hearing has been associated with the claims file.  The Board remanded the claim in May 2010 for outstanding VA treatment records and a contemporaneous VA examination.  The claim was again remanded in September 2014 for a medical opinion regarding the nature and severity of the Veteran's service-connected kidney disorder.  As discussed below, the RO substantially complied with the Board's remand instructions and the Board can proceed with adjudication of the appeal. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to November 3, 2009, the competent, credible, and probative evidence of record does not show constant albuminuria with some edema, "definite" decrease in kidney function, generalized poor health, required regular dialysis, preclusion from more than sedentary activity due to persistent edema and albuminuria, or hypertension at least 40 percent disabling under diagnostic code 7101.  

2. On and after November 3, 2009, the competent, credible, and probative evidence of record does now show persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, generalized poor health, required regular dialysis, or preclusion from more than sedentary activity due to persistent edema and albuminuria.  

3. The competent, credible, and probative evidence of record shows that the Veteran's symptoms of urinary frequency and voiding dysfunction are not related to his service-connected kidney disorder.  


CONCLUSIONS OF LAW

1.  Prior to November 3, 2009, the criteria for a rating in excess of 30 percent for service-connected kidney disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a-b, Diagnostic Codes 7508, 7509, 7510 (2015).

2.  On and after November 3, 2009, the criteria for a rating in excess of 60 percent for service-connected kidney disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a-b (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A May 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, along with his post-service VA and private treatment records, have been obtained and considered.  A Memorandum of Unavailability of VA treatment records dated December 2011 is also of record and indicates the unavailability of VA treatment records prior to June 2007.  The Veteran was notified and he informed VA that he did not have a copy of his VA medical records from 2006.  The Veteran has been afforded opportunities to submit private treatment records and he has not identified any additional outstanding records specifically related to the claim that VA should seek to obtain on his behalf.  

The Veteran's claim was remanded in May 2010 for an examination and remanded again in September 2014 for a medical opinion addressing the specific symptoms related to the service-connected kidney disorder.  Throughout the appeal, the RO has afforded the Veteran several VA examinations and obtained medical opinions in June 2007, November 2008, June 2010, April 2012, and January 2015.  These medical reports, when read together, are adequate to determine the severity of the Veteran's service-connected kidney disorder as the examiner reviewed pertinent medical records, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity and extent of the Veteran's service-connected kidney disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The medical evidence, when read together, also identifies the Veteran's symptoms specifically related to the service-connected kidney disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board finds that there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran offered testimony regarding whether he had symptoms that met the schedular criteria.  The Veteran discussed his treatment history, pertinent medical evidence, and the severity of his symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  
  
Analysis 

By way of history, the Veteran is currently service-connected for residuals of left kidney partial nephrectomy including hydronephrosis and nephrolithiasis.  He was originally granted service connection in September 1991 and assigned a 10 percent rating, effective July 1987.  The Veteran then filed an increased rating claim in May 2007 and in July 2007, the RO increased the disability rating from 10 percent to 30 percent, effective May 2007.  The RO, in February 2012, then assigned a 60 percent rating effective November 3, 2009.  The issue now before the Board is whether a disability rating in excess of 30 percent prior to November 3, 2009 and in excess of 60 percent thereafter is warranted.  After review of the extensive medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 30 percent prior to November 3, 2009 and in excess of 60 thereafter.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where these diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  

Diagnostic Code 7508 for nephrolithiasis and Diagnostic Code 7510 for ureterolithiasis provides that disabilities rated under these codes are to be rated as hydronephrosis under Diagnostic Code 7509; except for recurrent stone formation requiring one or more of the following; diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year, in which case, the disability is rated as 30 percent disabling.  This is the maximum schedular rating available for these diagnostic codes.  38 C.F.R. § 4.115b.

Under Diagnostic Code 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum 30 percent schedular rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.

In summary, the Veteran contends that he is entitled to a higher rating due to severe kidney function impairment.  Specifically, he describes frequent attacks of colic and recurrent stone formation.  Initially, it is important to note that the Veteran is currently in receipt of a 30 percent rating prior to November 3, 2009.  30 percent is the maximum schedular rating for diagnostic code 7508 and 7510.  The maximum schedular rating for diagnostic code 7509 is also 30 percent unless there is severe hydronephrosis, which requires a rating under the criteria for renal dysfunction.  A higher schedular rating under diagnostic code 7508, 7509, and 7510 are therefore not assignable.  The medical evidence, however, does indicate severe left hydronephrosis.  See August 2009 treatment record.  Thus, further discussion regarding whether entitlement to a higher rating under the rating criteria for renal dysfunction is required.  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  A 30 percent evaluation is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. The highest evaluation of 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The Veteran contends that he has definite decrease in kidney function and edema.  However, the weight of the competent and credible evidence of record reveals that the Veteran did not have constant albuminuria with some edema or definite decrease in kidney function prior to November 3, 2009.  

The Veteran contends that he has edema, to include the swelling of his feet and ankles at night, but that he is usually observed by doctors during the day.  Treatment records in May 2007, September 2007, December 2007, April 2008, and November 2008 did not show that the Veteran had edema.  The August 2008 and November 2008 examination reports noted no peripheral edema. 

The Veteran also contends that he has definite decrease in kidney caused by his service-connected disability and that his doctor told him that he has proteinuria even though he has normal creatinine levels.  In June 2007, after a thorough examination of the Veteran and the completion of a urinalysis test, the examiner opined that the Veteran did not have a history of renal dysfunction or renal failure.  An August 2008 examination report for hypertension noted some level of worsening renal function.  The Veteran was afforded another VA examination in November 2008.  The examiner opined that the Veteran did not have a history of renal dysfunction or renal failure.  Laboratory testing revealed that the Veteran had creatinine, albumin, and total protein within the normal range.  These examination reports are probative evidence that the Veteran did not have constant albuminuria with edema or "definite" decrease in kidney function prior to November 3, 2009. 
  
Moreover, a May 2007 private treatment record noted creatinine within the normal range.  December 2007 laboratory test results showed elevated protein in urine but his BUN and creatinine were within normal range.  It was noted that the Veteran had "mild" chronic renal failure.  A November 2008 treatment record noted that although the Veteran's overall creatinine clearance is unremarkable and in the normal range, he likely has had a disproportionate decrease of function in the left kidney.  It was noted that the Veteran had "mild" chronic renal failure.  

Although these treatment records show some decrease in kidney function, there is no competent and credible probative medical evidence of record that indicates "definite" decrease in kidney function.  The December 2007 and November 2008 treatment records described the decrease in kidney function as "some decrease" and "mild."  These descriptions are not severe enough to warrant a finding that the Veteran has "definite" decrease in kidney function.  Significantly, even though the Veteran had urine protein that was elevated in April 2009, treatment records from this time reveal that the Veteran has "normal" kidney function with creatinine and BUN within normal ranges.  An August 2009 record also noted "normal function" of the right kidney with "no functionally significant" left ureteropelvic junction obstruction.  Moreover, the January 2015 medical opinion stated that the Veteran does not have evidence of significant renal dysfunction with laboratory results showing essentially normal EGFR and normal creatinine clearance in December 2007.  

The Board acknowledges the June 2010 VA examination report which noted a history of decrease in kidney function.  However, the examination report did not identify an onset date specific to decrease in kidney function and the examination report did not reveal evidence that the decrease in function was of the level of severity indicated by "definite" decrease in kidney function.  It is also significant that the January 2015 medical opinion did not find a history of significant renal dysfunction.    

The Board also acknowledges the November 3, 2009 treatment record which noted mild proteinuria and edema on which the RO granted an increased rating.  However, the evidence noted above did not reveal constant albuminuria with some edema prior to this date.  Moreover, it is significant to note that the January 2015 medical opinion stated that the Veteran's mild hyperalbuminemia and current edema is less likely than not due to his service-connected kidney disability.  Thus, these symptoms cannot be considered in the assignment of a higher rating.    
The Veteran also contends that he should be entitled to a 60 percent rating since his treatment records note severe hydronephrosis.  Pursuant to the rating criteria, severe hydronephrosis requires a rating under 38 C.F.R. § 4.115a as renal dysfunction, but 38 C.F.R. § 4.115a or 38 C.F.R. § 4.115b does not specifically assign a percentage rating for severe hydronephrosis.  As such, the Board cannot find that a 60 percent rating is warranted simply due to the finding of severe hydronephrosis.  

The Board notes that a higher rating under 38 C.F.R. § 4.115a is warranted when there is hypertension at least 40 percent disabling under Diagnostic Code 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104  (2015).  The Veteran is currently service-connected for hypertension and assigned a 10 percent rating.  At no point has the Veteran's hypertension warranted a 40 percent rating as evidenced by VA examination reports and treatment records.  As such, the Board finds that the preponderance of the evidence is against the finding that the Veteran is entitled to a rating in excess of 30 percent under 38 C.F.R. § 4.115a.    

The Board also finds that the preponderance of the evidence is against a finding of a rating in excess of 60 percent on and after November 3, 2009.  The probative evidence of record does not show that the Veteran has persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8mg%, generalized poor health, regular dialysis, markedly decreased function, or preclusions of more than sedentary activity.  Laboratory studies from November 2009, April 2010, August 2010, January 2011, and April 2012 did not reveal BUN 40 to 80 mg% or creatinine 4 to 8mg%.  Although the January 2015 examination report noted that the Veteran had persistent proteinuria, it was stated that the Veteran had normal BUN, EGFR, and creatinine laboratory results.  The examination report also indicated that the Veteran did not require regular dialysis.  Moreover, there was no indication of "markedly" decreased kidney function.       

The Board recognizes the Veteran's reports of fatigue.  The June 2010 VA examination report indicated some fatigue and lethargy but it was noted that the Veteran could complete chores, shop, and travel.  An April 2012 VA examination also noted some reports of lack of stamina, weakness or fatigue, but the Veteran was not precluded from completing chores, shopping, or traveling.  The January 2015 VA examiner specifically opined that the Veteran did not have generalized poor health as his examination reflected overall reasonably good health for his age. As such, the preponderance of the evidence is against a finding of entitlement to a rating in excess of 60 percent from November 3, 2009 and thereafter.    

The Board recognizes the Veteran's several lay statements regarding his difficulties with urinary frequency.  Although the Veteran has stated that he requires the use of absorbent materials and that he has urinary frequency several times per day, the January 2015 medical opinion specifically states that these symptoms are not related to his service-connected kidney disorder, to specifically include his partial nephrectomy or hydronephrosis.  The Veteran has a history of enlarged prostate and the examiner opined that the Veteran's urinary frequency problems are due to his enlarged prostate.  Thus, although the Veteran has reported problems associated with urinary frequency, the Board cannot assign a higher rating under 38 C.F.R. § 4.115a for voiding dysfunction, urinary frequency, or obstructed voiding as these symptoms have been medically separated from the Veteran's service-connected kidney function.  

Additionally, the January 2015 medical opinion also stated that the Veteran's history of bilateral renal cysts and urinary tract infections are less likely than not related to his service-connected kidney disorder.  The examiner stated that the Veteran's history of urinary tract infections are due to his enlarged prostate and that his history of renal cysts is likely hereditary.  Thus, a higher rating under 38 C.F.R. § 4.115a or 4.115b for these symptoms is not warranted. 

Accordingly, the Board has considered the Veteran's reports of symptomatology but has found that the preponderance of the competent and credible evidence does not show that a higher rating at any time during the appeal period is warranted. 

Additional Considerations 

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary had the authority to specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Here, the record reflects that the Veteran was notified in a July 2012 rating decision that entitlement to individual unemployability was denied.  The Veteran has not submitted a notice of disagreement with respect to this claim.  Thus, the Board does not have jurisdiction over the claim as the claim of entitlement to TDIU was separately adjudicated and has not been perfected for appellate review.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criterion adequately contemplates the Veteran's service-connected disability.  Although the Veteran reported additional symptomatology, such as urinary frequency, the medical evidence has clearly shown that such symptoms are not associated with his service-connected kidney disorder.  Moreover, the January 2015 medical opinion also clearly distinguished the Veteran's albumin and edema from his service-connected kidney disorder.  Thus, the Board finds that the Veteran's symptoms that have been medically associated to his service-connected kidney disorder have been adequately considered by the rating criteria.      


ORDER

Entitlement to a disability rating for partial nephrectomy of the left kidney with nephrolithiasis and hydronephrosis in excess of 30 percent prior to November 3, 2009 is denied. 

Entitlement to a disability rating for partial nephrectomy of the left kidney with nephrolithiasis and hydronephrosis in excess of 60 percent on and after November 3, 2009 is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


